Citation Nr: 1737648	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for an intestinal disorder, to include irritable bowel syndrome (IBS), and as due to service-connected major depression and/or chemical exposure.	


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from January 30, 1974 to January 19, 1976.  The Veteran also served in the Navy Reserve from January 20, 1976 to December 9, 1977; and in the Air National Guard of Connecticut and as a Reserve of the Air Force from December 10, 1977 to January 29, 1980.  During his Navy Reserve service, he had a period of active duty for training (ACDUTRA) from July 31, 1977 to August 13, 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and May 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the May 2009 rating decision reopened and denied the Veteran's service connection claim for posttraumatic stress disorder (PTSD).  Within one year of the notification of that rating decision, the Veteran submitted an additional October 2009 Statement in Support of Claim for Service Connection for PTSD.  In accordance with 38 C.F.R. § 3.156(b), a May 2010 rating decision reconsidered and denied the Veteran's service connection claim for PTSD.  The Veteran then submitted a timely notice of disagreement in June 2010. 

In an August 2015 decision, the Board remanded the case the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the RO previously considered and denied the Veteran's service connection claim for PTSD in December 2004 rating decision.  As such, the RO has adjudicated the issue as whether new and material evidence has been submitted to reopen the claim.  However, the evidence associated with the claims file since the issuance of the December 2004 rating includes service personnel records.  See November 2008 National Personnel Records Center (NPRC) response.  The service personnel records contain a November 1977 enlistment examination and Reports of Medical History dated in November 1977 and October 1979.  As these records include assessments and reports related to the Veteran's psychiatric functioning, they are pertinent to the Veteran's claim.  
Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the December 2004 rating decision, the Veteran's service connection claim for PTSD will be reviewed on a de novo basis.

In addition, while the Veteran's claim was initially framed as entitlement to service connection for PTSD, the record shows that he received diagnoses for other psychiatric disorders, including adjustment disorder with anxiety and depressed mood.  See June 2017 VA treatment record.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection claims for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has framed the issue as entitlement to service connection for a psychiatric disorder.

Similarly, the RO addressed the Veteran's service connection claim for IBS in the May 2010 rating decision and separately denied the issue of entitlement to a gastrointestinal disorder in a July 2010 rating decision.  The July 2010 rating decision primarily discussed the Veteran's claimed gastroesophageal reflux disorder (GERD).  However, as discussed in greater detail below, the record indicates that the Veteran may have a diagnosis for more than one intestinal disorder.  In light of Clemons, the Board finds that is appropriate to recharacterize the Veteran's service connection claim for IBS as entitlement to service connection for an intestinal disorder, to include IBS.

The Board also notes that additional records were associated with the claims file after the January 2013 statement of the case, including VA treatment records dated from September 2009 to July 2017, a December 2015 VA examination, and a March 2016 private medical opinion.  The Veteran did not submit a waiver of the AOJ's initial review of these records.  38 C.F.R. § 20.1304(c).  However, given the favorable disposition in this decision, the Board finds that there is no prejudice in proceeding with the adjudication of this claim.  Regarding the Veteran's service connection claim for an intestinal disorder, the AOJ will have the opportunity to review these records upon remand.

The issue of entitlement to service connection for an intestinal disorder, to include IBS, and as due to service-connected major depression and/or chemical exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran's psychiatric disorder, diagnosed as major depression, was incurred during ACDUTRA service.


CONCLUSIONS OF LAWS

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 1101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016). 

2.  The criteria for entitlement to service connection for a psychiatric disorder, diagnosed as major depression, have been met.  38 U.S.C.A. § 1101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (2) a link established by medical evidence between the current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  
38 C.F.R. § 4.125(a) provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  As the RO certified the Veteran's appeal to the Board in March 2013, the DSM-IV is applicable in the present case.

There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status, a Veteran's stressor may be verified by lay evidence.  38 C.F.R. § 3.304(f)(1), (2), (4).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence.  38 C.F.R. § 3.304(f)(3), (5).

When the Veteran's claimed stressor is not related to combat with the enemy, the Veteran's lay testimony alone is generally insufficient to establish the occurrence of said stressor.  38 C.F.R. § 3.304(f).  However, special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be use to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records (STRs) to corroborate an account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  This evidence includes, but is not limited to:  medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 C.3d 1379, 1382 (Fed. Cir. 2011).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 
	
Initially, the Board notes that the record does not reflect, and the Veteran does not contend, that he engaged in combat with the enemy, has a combat-related stressor, or has a non-combat-stressor related to fear of hostile military or terrorist activity.  Thus, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 3.304(f)(2) and (3) are not applicable to this case.

The Veteran asserts that he has PTSD as a result of different stressors during service.  The Veteran stated that he was almost hit in the head by a shell that ejected after he loaded it into the chamber of a gun turret.  See October 2009 Statement in Support of Claim for Service Connection for PTSD. In addition, he was reportedly dropped off a ship twice from his position on a painting platform.  See November 2015 Informal Decision Review Officer Conference with Veteran.

During the Veteran's active duty service from January 30, 1974 to January 19, 1976, the record is silent for any complaints, treatment, or diagnoses related to a psychiatric disorder.  In the January 1974 enlistment examination, the Veteran's psychiatric functioning was noted to be normal.  In the associated January 1974 Report of Medical History, the Veteran denied having any psychiatric symptoms, including frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; and periods of unconsciousness.  These findings and reports were unchanged in the January 1976 separation examination and Report of Medical History.  In a subsequent September 1976 Report of Medical History, the Veteran continued to deny a history of any psychiatric complaints.  

Regarding the Veteran's period of ACDUTRA from July 31, 1977 to August 13, 1977, a July 31, 1977 STR stated that the Veteran was examined and found physically qualified for ACDUTRA.  On August 13, 1977, the Veteran signed a statement noting that to the best of his knowledge, he had not suffered from any illness or injury as a result of his ACDUTRA from July 31, 1977 to August 13, 1977.  It was noted that he was examined on that date and found physically qualified for release from ACDUTRA.  Later on September 17, 1977, the Veteran complained of stomach pain, insomnia, and depression.  The Veteran had experienced problems falling asleep for 2 to 3 weeks.  He also had difficulty with supervision at work.  In addition, his girlfriend did not want him to be away for Navy weekends.  The physical examination revealed that he had upper gastrointestinal tenderness and normal bowel sounds.  His mood was depressed and tearful.  The record stated that the Veteran was not open about what was bothering him.  The impression was depressive reaction with anxiety, and psychophysiologic gastrointestinal reaction.

In a subsequent November 1977 Report of Medical History, the Veteran denied having frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; and periods of unconsciousness.  The November 1977 enlistment examination stated that no abnormalities were present in the Veteran's psychiatric functioning.  In an October 1979 Report of medical History, a large x was written over all the available problems.  The report stated that the Veteran denied a family history of diabetes or psychosis; use of contact lenses or drugs; and a history of motion sickness, disturbances of consciousness, as well as all other significant medical history.

After service, a February 1986 University of California San Francisco record noted that the Veteran reported feeling depressed about his recent marital separation in September 1985.  The record also stated that the Veteran occasionally used marijuana.  In a September 1986 letter, P.R., RN, noted that the Veteran previously informed his doctor on June 3, 1986 that he was feeling fatigued and stressed at work.  The Veteran later reported feeling increased stress in an October 1991 VA treatment record, and symptoms of anxiety and shaking in a February 1992 VA treatment record.  At that time, the assessment was anxiety and paresthesias that was secondary to hyperthyroidism.  In a June 1996 letter, Dr. C. stated that he was treating the Veteran for tension anxiety syndrome, hypertension, and sinusitis.  The record reflects that the Veteran became unemployed in May 1996.  See February 1997 VA treatment record.  The Veteran reported that he lost his job as a result of his nervous condition.  See November 1997 VA Medical Certificate.  In November 1997, he requested to be seen by a psychiatrist for the first time to address his anxiety and depression.  In February 1999, a treatment record from Dr. R. stated that the Veteran was sleeping for 3 to 4 hours a night and did not have an appetite.  His relationship with his fiancée had ended.  The assessment was depression.  

Later in October 2001, a Psychological Assessment Report stated that the Veteran was found to have adjustment disorder with anxiety in 1997.  He reported receiving stitches as a child for a "busted head."  However, he did not experience a loss of consciousness at that time.  The Axis I diagnosis was adjustment disorder with depressed mood versus depressive disorder not otherwise specified (NOS).  In another October 2001 record, Dr. B. stated that the Veteran reportedly left his employment due to stress, and this problem had also occurred in the past.  In a December 2001 record from Dr. K., the Veteran reported that while working as a manager for a company from November 1999 to April 2001, he felt tense and anxious at work.  After he was terminated, he developed mood swings, fluctuations in his weight, and sleep problems.  He also reported being depressed.  The Veteran reported that he occasionally smoked marijuana to reduce tension.  The Axis I diagnosis was depressive disorder NOS.  A subsequent January 2002 record from the Watson Wellness Center noted an assessment/plan of depression.  In February and March of 2002, the assessment/plan was PTSD and depression.  Later in April and June of 2002, the assessment/plan only noted depression.

In a September 2002 VA treatment record, the Veteran reported that he had been using cannabis since he joined the Navy.  He partly used it cope and calm himself.  In November 2002, a VA treatment record noted an impression of generalized anxiety disorder and cannabis abuse.  The Veteran reported that he only used cannabis when he was upset or depressed.  During his time in the Navy, the Veteran reported having problems with racism and his inability to obtain promotions.  The diagnosis was rule out generalized anxiety disorder, rule out dysthymia, and cannabis abuse.

In January 2004, the Veteran was noted to be seeking VA disability compensation for PTSD.  The record stated that the Veteran did not serve in combat and did not describe any unusually traumatic experiences.  The assessment was major depression, provisional; and rule out marijuana abuse/dependence.  A subsequent July 2004 VA urgent care note stated that the Veteran requested to be seen by mental health care.  Screens for PTSD and Depression were conducted, and the record stated that the Veteran had diagnoses for both of these disorders.  In October 2004, the assessment was adjustment disorder with depression and anxiety.  In December 2004, the Veteran received an Axis I diagnosis of depression NOS and rule out PTSD.  In January 2008, a VA treatment record noted the Veteran's report that he had PTSD, but the only documented Axis I diagnosis was depressive disorder NOS.  

Later in an April 2013 VA treatment record, the Veteran reported that he had PTSD as he experienced nightmares related to an incident when he fell off a high post and went overboard twice in the Navy.  However, the record stated that the reported symptoms did not meet the criteria for PTSD. The Axis I diagnosis was cannabis abuse in full remission.  In December 2014, the Veteran reported that he was diagnosed with PTSD in the early 2000's.  The record noted that remote records indicated a diagnosis of depression, rule out PTSD, in 2004, with the Veteran reporting a PTSD diagnosis at that time.  The Veteran reported that he was nearly injured by a shell when in a gun mount.  He also described falling from a ship twice, without injury.  The diagnostic impression was adjustment disorder with depressed mood.  In June 2017, a VA treatment record noted that the Veteran reported moderate PTSD symptoms in response to a screen.  However, the only psychiatric disorder documented in the diagnostic impression was adjustment disorder with anxiety and depressed mood.  The Veteran later underwent a comprehensive behavioral health telephone assessment in June 2017, but the record stated that the Veteran did not endorse the full symptom criteria for PTSD.

In March 2006, Dr. A., PhD, provided an opinion related to the Veteran's claim.  Dr. A. noted that he reviewed the Veteran's medical records and conducted a substantial clinical interview with the Veteran.  Based on his review of the evidence and interview with the Veteran, Dr. A. concluded that the Veteran did not evidence symptoms consistent with a PTSD diagnosis.  He noted that the Veteran's description of his military experience was overwhelmingly positive, and the stresses he reported experiencing in the course of his duties appeared to be normative to the experience.  The Veteran denied any other combat or personal trauma taking place in the military.  In addition, the Veteran did not endorse any other symptoms consistent with a PTSD diagnosis during the interview.

Instead, Dr. A. opined that the Veteran's current diagnoses were major depression that was moderate and chronic without psychotic features, generalized anxiety disorder, and marijuana use disorder.  Dr. A. noted that the Veteran sustained a head injury after he was pushed from a balcony when he was four years old.  However, the Veteran denied having any psychiatric symptoms, diagnoses, or treatment prior to his enlistment in the military.  The records also indicated that the Veteran was without such a history at the time of his enlistment.  Dr. A. found that the Veteran had a documented history of depressive illness that first began during his active service in 1977.  Dr. A. stated that the records reflected that the Veteran developed depression symptoms in mid-1977, and he was later diagnosed with depressive disorder in service.  The Veteran had received treatment at periodic intervals since 1977, but only showed a moderate improvement.  The records did not evidence any significant time period of symptom remission.  As a result of the Veteran's consistent and ongoing symptoms, as well as the documented diagnosis of depressive illness in 1977, Dr. A. stated that it was reasonable to conclude that the Veteran's depression began during his military service.  As such, Dr. A. opined that his depression should be service-connected.

In light of the evidence discussed above, the Board finds that the Veteran does not have a current diagnosis of PTSD.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not support a finding that the Veteran has had PTSD at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Although the Veteran reported having a history of PTSD in several of the treatment records from the appeal period, the examining medical professionals most frequently determined that a diagnosis for a different psychiatric disorder was more appropriate.  The Board finds it significant that in December 2014, both the Veteran's reported stressors and previous PTSD diagnoses were considered before a different diagnosis was documented.  The Board acknowledges that a PTSD diagnosis was documented in July 2004 and prior to the appeal period in 2002.  However, these records did not indicate that the diagnoses were based on the Veteran's reported in-service stressors.  Moreover, the Board finds that Dr. A.'s opinion is more probative than these records as it was based on his review of the record, clinical data, and other rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. A. addressed the previous PTSD diagnoses, but also explained why the Veteran's symptoms are incompatible with such a diagnosis.  Furthermore, Dr. A.'s assessment is consistent with the findings in the majority of the treatment records from the appeal period.  Consequently, service connection for PTSD is not warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.

To the extent that the Veteran contends that he has PTSD related to a stressor event in service, the Board notes that the Veteran is not competent as a layperson to establish a diagnosis of a psychiatric disability based on his own personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The diagnosis of a psychiatric disorder such as PTSD is a complex question that requires medical expertise.  As such, the Veteran's statements on this matter lack probative value.

However, the Board does find that the Veteran's diagnosed major depression was incurred during his period of ACDUTRA from July 31, 1977 to August 13, 1977.  The Board initially acknowledges the reports from the record that the Veteran had a head injury before service.  However, there is no indication from the Veteran's statements or the other evidence of record that any psychiatric disorder existed prior to service.  Dr. A.'s opinion also supports the conclusion that the Veteran did not have any symptoms or diagnoses related to psychiatric disorder before service.  Thus, the Board will consider the Veteran's claim on the basis of direct service connection.

In terms of the question of nexus, the Board finds that Dr. A.'s opinion provides great probative value as it was based on a review of the evidence of record, a clinical interview with the Veteran, and it was supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Although the September 17, 1977 STR that documented a diagnosis of depressive reaction with anxiety was after the Veteran's period of ACDUTRA, the Veteran reported that some of his symptoms, such as his problems sleeping, had been present for approximately 2 to 3 weeks.  Dr. A.'s opinion also reflects that the Veteran's symptoms of depression began in 1977 and were present before he received the September 1977 diagnosis.  Based on the reported timeline for his symptoms, and resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's major depression began during his ACDUTRA from July 31, 1977 to August 13, 1977.  

The Board notes that after the September 1977 STR, the Veteran denied having psychiatric symptoms, and was found not to have a psychiatric abnormality, in the subsequent November 1977 service examination and the Reports of Medical History dated in November 1977 and October 1979.  In this regard, Dr. A.'s opinion appears to acknowledge that there were periods of remission in the Veteran's symptoms.  He determined, however, that periods of remission did not continue for any significant amount of time.  While there was a gap in time between the Veteran's service and the post-service treatment records showing psychiatric complaints, other reports in the record indicate that the Veteran's symptoms have been present since service.  For example, the Veteran reported that he began to use cannabis during service to cope, and he continued to use it since that time to reduce tension.  Based on Dr. A's determination, as well as the other evidence of record, the Board finds that the Veteran's symptoms of major depression have been ongoing since his ACDUTRA service in 1977.

Although the Veteran has received diagnoses for different psychiatric disorders during the appeal period, the evidence does not differentiate symptoms attributable to major depression versus those due to other diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board considers all manifested psychiatric symptoms as being due to his major depression.  Service connection for a psychiatric disorder, diagnosed as major depression, is therefore granted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a psychiatric disorder, diagnosed as major depression, is granted.


REMAND

Regarding the Veteran's service connection claim for an intestinal disorder, a remand is necessary to obtain an adequate VA medical opinion.  See Barr. v. Nicholson, 21 Vet. App. 303, 311 (2007).  Following the Board's August 2015 remand, the RO obtained an additional VA examination and medical opinion in connection with the Veteran's claim in December 2015.  The VA examiner opined that the Veteran did not have a diagnosis for IBS.  The examiner noted that the Veteran was diagnosed with IBS during a previous VA examination in April 2010, but felt that this diagnosis was erroneous.  Instead, the examiner stated that the Veteran had a diagnosis of an adverse effect of medications that was related to the medications prescribed for hyperphosphatemia in renal failure, low serum iron, and acute gout attack.

However, it is unclear from the examiner's finding whether the adverse effects included a diagnosable intestinal disorder.  Moreover, the Veteran testified during a December 2002 Social Security Administration hearing that when he began to experience problems with rectal bleeding in 1991, he was also experiencing problems with stress.  As noted above, the Veteran is now service-connected for a psychiatric disability, diagnosed as major depression.  The Board finds that this record raises the theory of secondary service connection.  Consequently, an additional VA medical opinion should be obtained that clarifies the diagnoses and addresses all relevant theories of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  

In addition, the Veteran indicated that he has IBS as a result of exposure to chemicals during service.  See January 2013 VA Form 9.  However, he did not provide any specific information regarding which chemicals he encountered during service.  The AOJ should request that the Veteran identify the chemicals to which he was referring.  If necessary, additional development should be conducted to verify his exposure to chemicals during service.

As noted above, the Veteran had service in the Navy Reserve and Air National Guard.  However, the specific dates of ACDUTRA, INACDUTRA, and/or active duty during the majority of the time period were not verified.  On remand, the AOJ should attempt to verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his intestinal disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Orlando VA Medical Center, dated since July 2017.

2.  The AOJ should provide should request that the Veteran identify any chemicals that he was exposed to during service that he believes resulted in an intestinal disorder.

The AOJ should also perform all development necessary to verify the Veteran's possible exposure to chemicals during service.

3.  Contact all appropriate resources to verify the specific dates when the Veteran was on active duty, ACDUTRA and/or INACDUTRA.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Records concerning service merely denoting the amounts of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on active duty, ACDUTRA, and INACDUTRA.

Attach a memorandum to the claims file that delineates the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA. 

4.  After completing the preceding development in paragraphs 1, 2, and 3, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's claimed intestinal disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must state whether the Veteran has a diagnosis for an intestinal disorder, to include IBS.  The examiner should clarify whether the December 2015 diagnosis of adverse effect of medication encompasses any intestinal disorders.

For each diagnosis, the examiner must provide an opinion as to the following questions:

(a) Opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is due to a disease or injury incurred during any period of ACDUTRA; or an injury incurred during any period of INACDUTRA.

If the Veteran's exposure to chemicals during service is verified, the examiner should also address whether the disorder is related to his chemical exposure.

(b) Opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused by the Veteran's service-connected major depression.

(c) Opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was aggravated by the Veteran's service-connected major depression.

Regardless of the conclusion reached, the AOJ should address the following:  (1) The VA examination reports dated in April 2010 and December 2015; and (2) the Veteran's December 2002 testimony from a Social Security Administration hearing that when he began to experience problems with rectal bleeding in 1991, he was also experiencing problems with stress.

5.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


